Citation Nr: 0401516	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to September 
1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with the Portland, Oregon 
RO.


FINDINGS OF FACT

1.  Service connection for degenerative arthritis of the 
right knee was denied in a July 1982 rating decision.  The 
veteran was informed of the decision in August 1982.  A 
notice of disagreement was received in August 1982.  In 
October 1982 a statement of the case was issued.  The 
claimant did not perfect an appeal.

2.  A claim to reopen for service connection for a right knee 
disability was denied in a December 1992 Board decision.

3.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The July 1982 decision disallowing the appellant's claim 
for service connection for a right knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The December 1992 Board decision denying the appellant's 
claim to reopen for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2003).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a right knee disability.  
38 U.S.C.A. §§ 5108, 5103A, 5017 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the January 2003 statement of the case, the RO provided the 
veteran with the new criteria for submitting new and material 
evidence, 38 C.F.R. § 3.156.  As the veteran submitted his 
claim to reopen in November 2000, and the new criteria were 
not effective until August 29, 2001, the AOJ should have 
provided the veteran with the old criteria.  The Board finds 
that this was harmless error however, and not prejudicial to 
the veteran, as the different criteria are not substantial 
and do not change the outcome of the case.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a November 2001 letter, the RO stated that it 
would obtain any VA medical records if the veteran identified 
where he was treated, and any service records from the 
military, and that it if the veteran requested it, the RO 
would request any private medical records identified by the 
veteran.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.  In a 
November 2001 statement, the veteran specifically stated that 
he had no other medical evidence to submit, and that the 
service medical records and VA records supported his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In a July 1982 rating decision, the AOJ denied service 
connection for right knee degenerative arthritis.  The 
veteran was informed of the decision in August 1982.  A 
notice of disagreement was received in August 1982.  In 
October 1982 a statement of the case was issued.  The 
claimant did not perfect an appeal.  In an April 1991 rating 
decision, the RO denied the veteran's claim to reopen for 
service connection for a right knee disorder.  The veteran 
perfected an appeal and the Board, in a December 1992 
decision, denied the veteran's claim.

The following is a description of the evidence of record 
prior to the veteran's current claim to reopen for service 
connection for a right knee disability. 

In an April 1944 induction examination report, it was noted 
that the veteran had no musculoskeletal defects.  In an 
August 1944 examination report, it was noted that there was 
normal range of motion of the bones and joints.

In a December 1945 VA examination report, the examiner noted 
that there were no residuals of injuries.

In a November 1978 VA Form 21-527, the veteran indicated that 
he suffered from traumatic arthritis of the right knee.

In a November 1978 statement, the veteran asserted that when 
he was discharged from service he received VA compensation 
for an injury to his right knee, and that when he moved in 
either 1946 or 1947 he missed a re-evaluation examination and 
the payments stopped.  He stated that he had an operation in 
1953 or 1954 for removal of cartilage in the knee, and that 
it had been causing him trouble ever since.

In a November 1978 VA hospital summary report, the physician 
noted that the veteran had a history of a knee injury in May 
of 1944 during World War II, and that the knee had been 
reinjured repeatedly since with snapping in and out.  He 
noted that in 1950, the veteran had an episode where the knee 
was out with severe swelling, and an operation was done and 
the medial cartilage was removed. Upon examination, the 
physician noted that there was generalized tenderness of the 
right knee, and the ligaments appeared to be somewhat lax.  
X-rays of the right knee and arthrograms of the right knee 
suggested degenerative arthritis of the medial component with 
narrowing of the joint and eburnation.

In a November 1980 statement, a private physician noted that 
the veteran had a healed median parapatellar scar on the 
right knee.

In a March 1980 VA outpatient treatment report, it was noted 
that the veteran had degenerative joint disease of the right 
knee.

In three separate statements dated July 1982, three friends 
of the veteran indicated that they knew the veteran before 
entering service, that he was in good health before entering 
service, and that he returned home from service on crutches.

In a January 1991 statement, the veteran asserted that he 
injured his knee during service while running an obstacle 
course.  He stated that he fell from a 14-foot wall and 
landed on his knee.  In a February 1991 statement, the 
veteran asserted that he had to use crutches for six months 
after discharge from service.  Two accompanying letters from 
his sister and her husband indicated that they remembered the 
veteran was using crutches.

In a July 1991 VA outpatient treatment report, it was noted 
that the veteran had degenerative arthritis of the right knee 
from an initial injury in 1944, and that he was treated with 
a knee replacement in June 1991.

Records received from the Office of the Surgeon General 
indicated that in the year 1944 the veteran was admitted to a 
hospital in July 1944 and had only one diagnosis, not related 
to the knee.

The veteran filed his current claim to reopen for service 
connection for a right knee disorder in February 2000.  The 
following is a description of the evidence of record 
submitted in conjunction with the veteran's current claim to 
reopen for service connection for a right knee disability.

In a February 1988 VA discharge summary, it was noted that 
the veteran had a history of right knee trauma dating back to 
1944, and that the knee pain had progressive worsening over 
the last 40 years.  It noted that the veteran had a 
subsequent right meniscectomy for episodic swelling of his 
right knee eight years prior, and has, since that time, 
experienced episodes of right knee locking in extension, 
which spontaneously resolved in 1973.  Upon physical 
examination, the veteran's right knee was without effusion or 
obvious abnormality, and there were multiple well-healed 
scars, notable lateral collateral ligament laxity, and 
positive crepitus.

A June 1991 report indicated that the veteran had a right 
total knee replacement.  The report indicated that the 
veteran had had progressively disabling right knee pain 
secondary to degenerative joint disease.  

A June 1991 discharge summary noted that the veteran had 
total knee arthroplasty, and that he had a history of medial 
meniscectomy in World War II and was now with occasional 
swelling, positive tenderness, and positive catching.  

In a May 2001 VA outpatient treatment report, it was noted 
that the veteran had a history of having a right total knee 
done in 1987.  The assessment was loosening right total knee 
from 1987.

A May 2001 VA x-ray report noted an impression of post right 
total knee arthroplasty, with lucency in both femoral 
condyles and medial tibial plateau, with little change.  It 
noted that this lucency was probably not related to loosening 
of surgical components.  

In a December 2001 VA outpatient treatment report, the 
examiner noted that the veteran's knee had a mild effusion 
but no redness or warmth.  

A December 2001 VA x-ray report noted that a total knee 
prosthesis on the right showed no change in position or 
appearance.  

In a February 2003 statement, the veteran asserted that he 
had been trying to obtain the records from 1950 when he 
enlisted again.  He stated that he was sent to Fort Lewis, 
and that is where he injured his knee, because he was 
discharged from Madigan Army Hospital.  

III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).



IV.  Analysis

The issue of the appellant's entitlement to service 
connection for a right knee disability was previously raised 
and addressed by VA.  In a July 1982 rating decision, the AOJ 
denied service connection for a right knee disorder.  The 
July 1982 rating decision determined that there was no 
evidence of right knee problems on active duty and that the 
first evidence of any right knee problems was in 1978.  In 
essence, although there was evidence of a current disability, 
there was no accepted evidence of disease or injury in 
service and no evidence of a nexus to service.  The appellant 
was informed of the determination.  Although the veteran 
submitted a timely notice of disagreement, he did not perfect 
an appeal.  Therefore the decision became final.  In an April 
1991 rating decision, the RO denied the veteran's claim to 
reopen for service connection for a right knee disorder.  The 
veteran perfected an appeal and the Board, in a December 1992 
decision, denied the veteran's claim.  The July 1982 and 
December 1992 decisions are final.  See 38 U.S.C.A. §§ 7014, 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1103, 
20.1104 (2003).  However, the claim may be reopened upon the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for service connection 
for a right knee disability is not reopened.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The specific matter under consideration is service 
connection for a right knee disability.  In order to warrant 
service connection, the evidence must show a disease or 
injury in service, a current disability, and a link between 
the current disability and the disease or injury in service.  
Evidence submitted prior to the current claim to reopen did 
indicate the existence of a right knee disability.  In the 
November 1978 VA hospital summary report, the physician noted 
that there was generalized tenderness of the right knee, that 
the ligaments appeared to be somewhat lax, and that x-rays 
showed severe degenerative arthritis of the medical component 
with narrowing of the joint and eburnation.  

The evidence of record at the time of the prior decisions did 
not show, however, a disease or injury in service or a link 
between the disease or injury and the veteran's post service 
right knee disability.  The evidence of record prior to the 
veteran's current claim to reopen included the veteran's 
service medical records, which did not show any disease or 
injury in service related to the knee.  In an April 1944 
induction examination report, it was noted that the veteran 
had no musculoskeletal defects.  In an August 1944 
examination report, it was noted that there was normal range 
of motion of the bones and joints.  A record from the Office 
of the Surgeon General for the year 1944 noted only one 
diagnosis for the veteran, which was not related to the knee.  
The veteran himself did not indicate the existence of a knee 
injury until a November 1978 statement that he had submitted 
to VA.  The veteran also provided a history to the examiner 
in the November 1978 VA hospital summary which stated that he 
had a history of knee injury in May of 1944, and that the 
knee had been operated on and medial cartilage had been 
removed.  Lay statements from friends of the veteran also 
noted that the veteran was healthy when he entered service 
and returned from service in crutches.  In a later statement, 
January 1991, the veteran stated that he had injured his knee 
in basic training when running an obstacle course.  Prior VA 
determinations found that this evidence did not establish 
that the veteran suffered a disease or injury in service or 
that there was a link between a disease or injury in service 
and the veteran's current right knee disability.

The evidence submitted with the current claim, including the 
February 1988 VA discharge summary, the June 1991 VA 
operation report, and the May 2001 and December 2001 VA 
outpatient treatment reports and x-ray reports, clearly shows 
a current right knee disability, the presence of which has 
already been established.  Evidence that confirms a 
previously established fact is cumulative.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  The added evidence does not 
show, however, a disease or injury in service or a link 
between a disease or injury in service and the veteran's 
current right knee disability.  The examiner in the February 
1988 VA discharge summary noted that veteran had a history of 
knee trauma dating back to 1944.  The examiner in the June 
1991 VA discharge summary noted that the veteran had a 
history of medical meniscectomy in World War II.  These 
medical histories are by the veteran's own account, and 
repeat the medical evidence submitted prior to this claim to 
reopen.  In the November 1978 VA hospital summary, the 
veteran also provided a history to the examiner stating that 
he had a history of knee injury in May of 1944.  Thus a 
medical examiner's documentation of the veteran's report of a 
knee injury in service is not new and material.  In essence, 
a recounting is not new.  Godwin v. Derwinski, 1 Vet. App. 
419 (1991).  

The Board finds that new and material evidence has not been 
received, and the claim to reopen is denied.

ORDER

The application to reopen a claim for service connection for 
a right knee disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



